Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 1 of 39 Pageid#: 765
                                                                                                                     1



 1                                 UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF VIRGINIA
 2                                   Charlottesville Division

 3   U N I T E D S T A T E S O F A M E R I C A,                     Criminal No. 3:18cr00025

 4                              P l a i n t i f f,

 5                     vs.                                          C h a r l o t t e s v i l l e, V i r g i n i a

 6   B E N J A M I N D R A K E D A L E Y, e t a l ,
                                                                    11:05 a.m.
 7                              D e f e n d a n t s.                April 22, 2019

 8
                                  TRANSCRIPT OF MOTION HEARING
 9                            BEFORE THE HONORABLE NORMAN K. MOON
                               UNITED STATES SENIOR DISTRICT JUDGE
10
     A P P E A R A N C E S:
11
     F o r t h e U n i t e d S t a t e s:                  JUSTIN M. LUGAR
12                                                         THOMAS T. CULLEN
                                                           U.S. Attorneys Office
13                                                         310 First St. SW, Suite 906
                                                           Roanoke VA 24011
14
                                                           CHRISTOPHER R. KAVANAUGH
15                                                         U.S. Attorneys Office
                                                           255 W. Main St.  Room 130
16                                                         Charlottesville VA 22902

17   F o r D e f t . D a l e y:                            LISA M. LORISH
                                                           F R E D E R I C K T . H E B L I C H, J R .
18                                                         FPD Office
                                                           401 E. Market St.
19                                                         Suite 106
                                                           Charlottesville VA 22902
20
     F o r D e f t . G i l l e n:                          DAVID A. EUSTIS
21                                                         Eustis & Graham PC
                                                           P.O. Box 2195
22                                                         Charlottesville VA 22902

23

24
     P r o c e e d i n g s r e c o r d e d b y m e c h a n i c a l s t e n o g r a p h y; t r a n s c r i p t
25   p r o d u c e d b y c o m p u t e r.
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 2 of 39 Pageid#: 766
                                                                                 2



 1   APPEARANCES (Cont'd):

 2   F o r D e f t . M i s e l i s:     WARREN E. COX
                                        C o x F e d L a w, L L C
 3                                      422 1st Street
                                        Shenandoah VA 22849
 4
     C o u r t R e p o r t e r:         S o n i a F e r r i s, R P R , O C R
 5                                      U.S. Court Reporter
                                        116 N. Main St.              Room 314
 6                                      H a r r i s o n b u r g, V A 2 2 8 0 2
                                        5 4 0 . 4 3 4 . 3 1 8 1.   Ext. 7
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 3 of 39 Pageid#: 767
                                                                                                         3



 1                 T H E C O U R T:       G o o d m o r n i n g.

 2                 Call the case.

 3                 T H E C L E R K:       Y e s , Y o u r H o n o r.

 4                 This is Criminal Action No. 3:18cr25, United States

 5   o f A m e r i c a v s . B e n j a m i n D r a k e D a l e y, M i c h a e l P a u l M i s e l i s,

 6   a n d T h o m a s W a l t e r G i l l e n.

 7                 T H E C O U R T:       G o v e r n m e n t r e a d y?

 8                 M R . L U G A R:       Y e s , Y o u r H o n o r.

 9                 T H E C O U R T:       D e f e n d a n t s r e a d y?

10                 M S . L O R I S H:      Y e s , Y o u r H o n o r.

11                 M R . H E B L I C H:      Y e s , Y o u r H o n o r.

12                 MR. COX:           Y e s , Y o u r H o n o r.

13                 M R . E U S T I S:      Y e s , Y o u r H o n o r.

14                 T H E C O U R T:       Who is going to argue first for the

15   d e f e n d a n ts ?

16                 M S . L O R I S H:      G o o d m o r n i n g, Y o u r H o n o r.

17                 T H E C O U R T:       G o o d m o r n i n g.

18                 M S . L O R I S H:      I'm going to have some initial words and

19   then counsel for Mr. Gillen will also have a few things to

20   s a y , a n d p o s s i b l y a l s o c o u n s e l f o r M r . M i s e l i s.      Thank you.

21                 L i s a L o r i s h o n b e h a l f o f M r . D a l e y.

22                 Mr. Daley and his co-defendants traveled from

23   California to Virginia with the intent to attend the Unite

24   t h e R i g h t r a l l y.       T h i s w a s a l a w f u l l y p e r m i t t e d e v e n t.

25   Although it was certain to be controversial and draw
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 4 of 39 Pageid#: 768
                                                                                                                   4



 1   c o u n t e r- p r o t e s t o r s, i t w a s n o t a d v e r t i s e d a s a r i o t i n e i t h e r

 2   t h e g e n e r i c o r s t a t u t o r y s e n s e.        A c o u r t - - t h i s c o u r t, i n

 3   fact -- reviewed the plans for that rally in advance and

 4   a l l o w e d i t t o p r o c e e d a s p l a n n e d.

 5                 A l a w f u l p r o t e s t t h a t t u r n s c o n f r o n t a t i o n a l, a n d t h e

 6   federal government responds by indicting people under an

 7   A n t i- R i o t A c t .       C h a l l e n g e s f o l l o w u n d e r t h e F i r s t A m e n d m e n t.

 8   That describes what happened at the inauguration of President

 9   T r u m p.    The United States Attorneys office for the District

10   o f C o l u m b i a r e s p o n de d b y c h a r g i n g m o r e t h a n 2 0 0 p r o t e s t e r s

11   under the D.C. Riot Act.                        Almost all of those cases were

12   l a t e r d i s m i s s e d.      I t a l s o d e s c r i b e s t h e p r e s e n t c a s e.      If we

13   w a t c h t h e h e a d l i n e s, i t w i l l n o d o u b t d e s c r i b e w h a t h a p p e n s

14   in South Dakota where the legislature there just passed an

15   a n t i- r i o t b i l l l a s t m o n t h i n r e s p o n s e t o p r o t e s t s o v e r t h e

16   K e y s t o n e x l p i p e l i n e.

17                 O f c o u r s e, w e ' r e h e r e t o d a y o n t h e s e d e f e n d a n t s'

18   motion to dismiss the indictment for failing to state a

19   c l a i m.    A s t h e C o u r t k n o w s, t h e p a r t i e s h a v e e x c h a n g e d

20   v o l u m i n o u s b r i e f s i n a d v a n c e, a n d I ' m n o t g o i n g t o r e p e a t

21   t h o s e a r g u m e n t s a l l f o r y o u t o d a y.

22                 Mr. Daley has made two fundamental challenges to the

23   i n d i c t m e n t.   F i r s t, t h a t n e i t h e r c o u n t w a s p l e d a d e q u a t e l y.

24   A n d s e c o n d, t h a t t h e A n t i - R i o t A c t i s u n c o n s t i t u t i o n a l o n i t s

25   f a c e b e c a u s e o f i t s o v e rb r e a d t h, i t s v a g u e n e s s, a n d i t s
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 5 of 39 Pageid#: 769
                                                                                                           5



 1   i n f r i n g e m e n t o n p r o t e c t e d F i r s t A m e n d m e n t r i g h t s.   Central to

 2   b o t h o f t h e s e a r g u m e n t s i s t h e d e f i n i t i o n o f r i o t.        It's a

 3   d e f i n i t i o n t h e i n d i c t m e n t o m i t s e n t i r e l y.   There is no

 4   factual allegations that describe the riot that is central to

 5   w h a t t h e g o v e r n m e n t h a s a l l e g e d, a n d , a t b e s t , t h e i n d i c t m e n t

 6   simply alleges Mr. Daley and his co-defendants traveled here

 7   expecting violence may occur and that some violence did

 8   o c c u r.    While the government wants this case to be about

 9   violence --

10                 T H E C O U R T:     The government will have to prove it.

11   I t ' s n o t w h a t t h e y w a n t o r a n y t h i n g.        The government has to

12   p r o v e t h e i r i n t e n t, d o e s n' t i t ?

13                 M S . L O R I S H:     They have to prove intent under the

14   s t a t u t e - - t h a t t h e r e w a s a n i n t e n t t o t r a v e l, a n i n t e n t t o

15   c o m m i t, a t s o m e p o i n t, s o m e o v e r t a c t .         And the way the

16   i n d i c t m e n t i s p l e d , t h e y h a v e n' t s p e c i f i e d, w i t h r e s p e c t t o

17   a n y o f t h e s e d e f e n d a n t s - - t h e y' v e s p e c i f i e d t h a t i t w a s

18   t r a v e l v e r s u s o t h e r u s e o f c o m m e r c i a l m e a n s, b u t t h e y h a v e n' t

19   s p e c i f i e d i f t h e r e w a s a r i o t, i f t h i s w a s a n a t t e m p t e d r i o t.

20   T h e y h a v e n' t s p e c i f i e d i f t h e y t r a v e l e d w i t h t h e i n t e n t t o

21   p r o m o t e a r i o t , t o a c t u a l l y e n g a g e i n a r i o t, t o i n c i t e a

22   r i o t.     B e c a u s e o f t h e o v e rb r e a d t h o f t h e s t a t u t e a n d t h e f a c t

23   t h a t t h e y h a v e n' t s p e c i f i e d, t h e r e' s t w o p r o b l e m s.       One, how

24   it's pled; and two, no matter how it's pled, it's facially

25   overbroad and comes up against protected First Amendment
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 6 of 39 Pageid#: 770
                                                                                                        6



 1   r i g h t s.

 2                  T h e g o v e r n m e n t' s r e s p o n s e i n i t s b r i e f s o f a r h a s

 3   b e e n t o s a y t h i s i s n ' t a b o u t F i r s t A m e n d m e n t s p e e c h, i t ' s n o t

 4   a b o u t p r o t e c t e d a c t i v i t i e s - - i t ' s a b o u t v i o l e n c e.   But

 5   violence is just one small way this Act can cover what

 6   h a p p e n s a t a r i o t o r a t a n a l l e g e d r i o t.          You only have to

 7   travel with the requisite intent for the statute to be

 8   b r o u g h t, a n d y o u c a n t r a v e l w i t h t h e r e q u i s i t e i n t e n t t o j u s t

 9   p r o m o t e, t o e n c o u r a g e, t o a i d a n d a b e t o t h e r s i n p r o m o t i n g

10   a n d e n c o u r a g i n g.   S o t h a t ' s w h y t h e g o v e r n m e n t' s t y p i c a l

11   response in this case -- that it's just about violence -- is

12   i n a d e q u a t e.

13                  I'm going to invite up my co-counsel to address some

14   issues with respect to overbreadth and anything else that

15   counsel for Mr. Gillen would like to bring up.

16                  Thank you.

17                  M R . E U S T I S:   T h a n k y o u , Y o u r H o n o r.     May it please

18   t h e C o u r t.

19                  I'd like to address a couple of aspects specifically

20   of the due process or notice issue that we see and as that

21   r e l a t e s t o o v e r b r e a d t h, s o i t w a s h e s b a c k a l i t t l e b i t

22   b e t w e e n t h e R i o t A c t a n d t h e i n d i c t m e n t i t s e l f.

23                  T h e g o v e r n m e n t, i n i t s r e s p o n s e, u n d e r H o l d e r a n d

24   u n d e r H o f f m a n E s t a t e s, p l a c es a g r e a t d e a l o f e m p h a s i s o n t h e

25   distinction between an on-the-face or facial challenge to
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 7 of 39 Pageid#: 771
                                                                                                            7



 1   c o n s t i t u t i o n a li t y a n d a n a s a p p l i e d c h a l l e n g e.   The argument

 2   is made that, essentially -- and the government is correct in

 3   that a facial challenge asks the question whether a statute

 4   i s i m p e r m i s s i b l y v a g u e i n a l l o f i t s a p p l i c a t i o n s.      In such a

 5   c h a l l e n g e, f a c i a l c h a l l e n g e, i f t h e d e f e n d a n t' s c o n d u c t - -

 6   t h i s i s c i t e d p r i m a r i l y b y t h e g o v e r n m e n t - - i f a d e f e n d a n t' s

 7   c o n d u c t i s c l e a r l y d e s c r i b e d, t h e n t h e d e f e n d a n t c a n n o t

 8   challenge the statute as void for other hypothetical

 9   i n d i v i d u a l s o r h y p o t h e t i c a l c a s e s.   We think this goes to the

10   very heart of one of the many problems with the Riot Act and

11   w i t h t h e s t a t u t e, a n d t h a t i s , s p e c i f i c a l l y, h e r e, w h e n t h e

12   i n d i c t m e n t, a s i n t h i s c a s e , d o e s n o t n o t i f y u s ,

13   s p e c i f i c a l l y, o f t h e c o n d u c t t h a t w e e n g a g e d i n t h a t i s

14   a l l e g e d l y p r e s c r i b e d, w e a r e t h e n , e v e n u n d e r t h e

15   g o v e r n m e n t' s a r g u m e n t, a t o n c e f r e e t o m a k e h y p o t h e t i c a l

16   a r g u m e n t s a n d r a i s e h y p o t h e t i c a l s c e n a r i o s, a n d w e ' r e a l s o

17   extremely limited in our ability to raise an as applied

18   challenge because we have extraordinarily little --

19   extraordinarily few specific allegations that go to the

20   intent that Your Honor raised that the government would have

21   t o p r o v e.

22                 U n d e r t h e D e l l i n g e r c a s e - - t h a t' s a S e v e n t h C i r c u i t

23   1972 -- and I'll return to this in just a few moments -- the

24   defendants were specifically charged with making certain

25   s p e e c h e s f o r t h e p u r p o s e o f i n c i t i n g, p r o m o t i n g, a n d
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 8 of 39 Pageid#: 772
                                                                                                                  8



 1   encouraging a riot after having traveled in interstate

 2   commerce with intent to do so.                             This is the reason -- that's

 3   f r o m D e l l i n g e r.       This is the reason we have the -- must have

 4   s t a t u t o r y l a n g u a g e i n a n i n d i c t m e n t - - t h i s i s u n d e r H a m l i n g,

 5   as cited in the briefs -- that indicates the indictment must

 6   b e a c c o m p a n i e d, o t h e r t h a n j u s t s t a t u t o r y l a n g u a g e, w i t h s u c h

 7   a s t a t e m e n t o f f a c t s a n d c i r c u m s t a n c es a s w i l l i n f o r m t h e

 8   accused of the specific offenses or offense for which he is

 9   c h a r g e d.      S o I w a n t t o t a k e a c o u p l e m i n u t e s, J u d g e, a n d j u s t

10   look at the indictment before the Court in terms of specific

11   a l l e g a t i o n s.

12                    The first six paragraphs allege membership in Rise

13   A b o v e M i s s o u r i, a n d s o m e d e s c r i p t i o n o f t h a t, t h o u g h n o t v e r y

14   m u c h.     T h e n t h e r e a r e a l l e g a t i o n s, a g a i n, i n t h e f i r s t s i x

15   p a r a g r a p h s t h a t t h e m e m b e r s h o l d r a c i s t n a t i o n al i s t a n d a n t i-

16   S e m i t i c v i e w p o i n t s.      The government may argue that,

17   a l l e g e d l y, t h a t c o u l d u n d e r g i r d s h a r e d v i e w p o i n t s s u p p o r t i n g

18   a c o n s p i r a c y, b u t i n t e r m s o f w h a t t h e s e d e f e n d a n t s d i d , i t

19   d o e s n' t t e l l u s v e r y m u c h .          C e r t a i n l y, b e l i e f s c a n n o t v i o l a t e

20   the Riot Act.

21                    T H E C O U R T:       When you get down to paragraph nine under

22   Count 1, that starts telling you what they are accused of

23   d o i n g.

24                    M R . E U S T I S:      Y e s ; I w o u l d n' t d i s a g r e e w i t h t h a t,

25   J u d g e.       A b s o l u t e l y.
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 9 of 39 Pageid#: 773
                                                                                                                9



 1                    A f t e r t h e f i r s t s i x , w e h a v e t h e s t a t u t o r y l a n g u a g e.

 2   Then we have the allegation that they rented a van in

 3   C a l i f o r n i a t o d r i v e n o r t h t o B e r k e l e y, C a l i f o r n i a.       Then

 4   n e x t, t h e y p u r c h a s e d f l i g h t t i c k e t s t o C h a r l o t t e s v i l l e f r o m

 5   C a l i f o r n i a, a n d t h e y d i d , i n f a c t , f l y f r o m C a l i f o r n i a t o

 6   C h a r l o t t e s v i l l e.      Then we have they bought athletic tape and

 7   baseball helmets in Albemarle County on August 11th, I

 8   b e l i e v e.      Then the allegation that on August 12, one or more

 9   of them did wrap their hands in athletic tape.

10                    Now, the Court does not have evidence before it, as

11   h a s b e e n p o i n t e d o u t - - j u s t t h e i n d i c t m e n t.         But since it's

12   r e f e r r e d t o i n t h e i n d i c t m e n t, I f e e l f r e e t o s a y a t n o t i m e

13   on August 11 or 12 was any of these defendants wearing a

14   b a s e b a l l h e l m e t.        I don't know that they were ever observed

15   w i t h b a s e b a l l h e l m e t s.      W h a t t h e g o v e r n m e n t' s a l l e g a t i o n i s

16   and the evidence is, they have the point of purchase on

17   August 11 in Albemarle --

18                    T H E C O U R T:     T h a t' s t h e f a c t s t h e g o v e r n m e n t h a s t o

19   prove its case.                  The question is what has been alleged in the

20   i n d i c t m e n t, i s n ' t i t ?

21                    M R . E U S T I S:    Yes, it certainly is, but these are the

22   a l l e g a t i o n s t h a t w e h a v e - - a l l e g e d f a c t s.        To make an as

23   a p p l i e d c h a l l e n g e t o t h e s t a t u t e o r t o t h e i n d i c t m e n t, w e

24   h a v e t o w o r k o f f w h a t f a c t s w e h a v e t h a t a r e a l l e g e d.

25                    T H E C O U R T:     I thought you were telling me there was
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 10 of 39 Pageid#: 774
                                                                                                             10



 1    n o e v i d e n c e t h e y d i d s o m e t h i n g.

 2                  M R . E U S T I S:    S p e c i f i c a l l y, w i t h r e g a r d t o t h a t , n o .

 3                  T h e i n d i c t m e n t i s c o r r e c t.      They did purchase

 4    b a s e b a l l h e l m e t s i n A l b e m a r l e C o u n t y, b u t t h a t t h e n b e c o m e s

 5    e v i d e n c e o f t h e m o f i n t e n t t o r i o t.          M e a n w h i l e, I ' m j u s t

 6    pointing out that none of these defendants was ever seen with

 7    a baseball helmet.

 8                  T H E C O U R T:     I don't think that -- I don't know why

 9    y o u ' r e b r i n g i n g i n t h e f a c t s a t t h i s p o i n t.

10                  M R . E U S T I S:    I would agree that is outside the

11    i n d i c t m e n t, J u d g e.    T h a t' s w h y I s a i d I f e e l f r e e t o m e n t i o n

12    it, and perhaps I should not have.

13                  T H E C O U R T:     W h e n y o u g e t o f f o n t h o s e t a n g e n t s, i t

14    sort of weakens your argument when you bring in things that

15    h a v e n o t h i n g t o d o w i t h t h e i s s u e b e f o r e t h e c o u r t.

16                  M R . E U S T I S:    T h a n k y o u , Y o u r H o n o r.

17                  F i n a l l y, t h e i n d i c t m e n t d o e s a l l e g e t h e s e d e f e n d a n t s

18    were prepared to and engaged in acts of violence and the

19    r e f e r e n c e i s t o a l l f o u r n a m e d d e f e n d a n t s.       No one is

20    specifically singled out.                         I t ' s a l l f o u r d e f e n d a n t s, a n d t h e

21    a c t s o f v i o l e n c e r e f e r t o H u n t i n gt o n B e a c h, B e r k e l e y a n d

22    C h a r l o t t e s v i l l e, a l l t h r e e.      So the indictment does not

23    a l l e g e, f o r i n s t a n c e, t h a t T o m G i l l e n, i n d i v i d u a l l y, e n g a g e d

24    i n a n a c t o f v i o l e n c e, o r T o m G i l l e n b y h i m s e l f o r i n c o n c e r t

25    w i t h o t h e r s i n a p a r t i c u l a r p l a c e, w h e t h e r i t b e H u n t i n g t o n
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 11 of 39 Pageid#: 775
                                                                                                            11



 1    B e a c h, B e r k e l e y o r C h a r l o t t e s v i l l e.     W e ' r e n o t p u t o n n o t i c e.

 2    It would be our position that not all of the defendants

 3    e n g a g e d i n a c t s o f v i o l e n c e i n a l l t h r e e l o c a t i o n s, b u t i t i s

 4    not spliced out.

 5                  J u s t b e f o r e I m a k e a f i n a l p o i n t, J u d g e, I w o u l d n o t e

 6    that the indictment in referring to acts of violence does not

 7    say whether those acts of violence were justified or

 8    u n l a w f u l.   I t ' s n o t p l e d.        Was an act of violence an assault

 9    o r w a s i t a n a c t o f s e l f- d e f e n s e o r a n o f f e n s e o f o t h e r s?

10    T h e i n d i c t m e n t d o e s n' t s a y .     I t s i m p l y s a y s a c t s o f v i o l e n c e,

11    w h i c h o r d i n a r i l y - - I s h o u l d n' t s a y o r d i n a r i l y - - g e n e r a l l y,

12    i s n o t a c r i m i n a l o f f e n s e.

13                  I f I m a y t a k e j u s t o n e m o m e n t, J u d g e, t o c o n t r a s t t h e

14    f a c t s w e ' r e g i v e n i n t h i s i n d i c t m e n t, t h e a l l e g a t i o ns t h a t

15    a r e s u p p o s e d t o l e a d u s t o b e l i e v e t h e s e d e f e n d a n t s, o r T o m

16    G i l l e n i n p a r t i c u l a r, c a u s e d a r i o t o r i n t e n d e d t o i n c i t e

17    o t h e r s t o r i o t , w h e r e t h a t r i o t o c c u r r e d, i f o n e d i d o c c u r - -

18    and we're in agreement a person does not have to actually

19    e n g a g e i n a r i o t , a r g u a b l y, t o v i o l a t e t h e s t a t u t e, b u t i f

20    t h e r e w a s o n e , w h e n d i d i t o c c u r?            What did the acts of

21    violence result in?                 D i d i t r e s u l t i n a r i o t?         If so, where

22    and when?

23                  L e t m e t a k e a b r i e f c o u p l e o f m o m e n t s, J u d g e, t o

24    r e f e r t o t h e C h i c a g o E i g h t - - a n d t h i s i s t h e D e l l i n g e r c a s e.

25    The September 1968 grand jury -- and this is just in small
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 12 of 39 Pageid#: 776
                                                                                                               12



 1    part -- alleges with regard to the Chicago Eight or Chicago

 2    S e v e n, a s t h e c a s e m a y b e , I t w a s f u r t h e r p a r t o f s a i d

 3    conspiracy that on a certain date the defendants and other

 4    co-conspirators not named as defendants herein would make

 5    statements and speeches to assemblages of persons encouraging

 6    them to remain in and hold Lincoln Park against police

 7    e f f o r t s t o c l e a r i t a f t e r p e r m i t s t o r e m a i n t h e r ei n h a d b e e n

 8    d e n i e d; t o m a r c h t o t h e i n t e r n a t i o n a l a m p h i t h e a t e r a f t e r

 9    p e r m i t s a u t h o r i z i n g s u c h m a r c h h a d b e e n d e n i e d; t o m a k e

10    w e a p o n s t o b e u s e d a g a i n s t t h e p o l i c e; t o s h o u t o b s c e n i t i e s

11    a t , t h r o w o b j e c ts , t h r e a t e n a n d p h y s i c a l l y a s s a u l t p o l i c em e n

12    a n d N a t i o n a l G u a r d t r o o p s; a n d t o o b s t r u c t t r a f f i c; a n d

13    d a m a g e a n d s e i z e p r o p e r t y i n t h e c i t y o f C h i c a g o.

14                   O n e f i n a l p a r a g r a p h, p a r a g r a p h e i g h t o f t h e

15    i n d i c t m e n t.   It was further part of said conspiracy that

16    certain defendants would teach and demonstrate to others the

17    u s e , a p p l i c a t i o n, a n d t h e m a k i n g o f a n i n c e n d i a r y d e v i c e,

18    intending that said incendiary device would be employed to

19    d a m a g e t h e u n d e r g r o u n d g a r a g e a t G r a n t P a r k , C h i c a g o,

20    I l l i n o i s, o n t h e e v e n i n g o f A u g u s t 2 9 , 1 9 6 8 .

21                   S o t h a t s p e c i f i c p l e a d i n g, a s s a u l t i n g p o l i c em e n a n d

22    N a t i o n a l G u a r ds t r o o p s, i s g o i n g t o b e a v i o l a t i o n o f t h e

23    law.         No such thing is pled in the indictment before the

24    c o u r t.     So to the extent we can raise an as applied challenge

25    t o t h e s e d e f e n d a n t s' c o n d u c t, I ' m h a p p y t o d o s o .           We didn't
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 13 of 39 Pageid#: 777
                                                                                                             13



 1    d o s o i n t h e b r i e f.        I t w a s a f a c i a l v a g u e n e s s c h a l l e n g e, b y

 2    a n d l a r g e, b u t I ' m h a p p y t o m a k e t h a t a r g u m e n t n o w .         We have

 3    a v a n r e n t e d, a i r t r a v e l, b a s e b a l l h e l m e ts p u r c h a s e d, t a p e

 4    p u r c h a s e d a n d w o r n , a t t e n d a n c e a t f o u r r a l l i e s, a n d e n g a g e d

 5    i n a c t s o f v i o l e n c e.      T h a t' s w h a t w e ' r e l e f t w i t h t o m a k e a n

 6    a p p l i e d c h a l l e n g e.   The majority in Dellinger makes clear

 7    that the doctrine of overbreadth applies when a statute lends

 8    itself to a substantial number of impermissible applications

 9    such that it is capable of deterring -- such that it is

10    c a p a b l e o f d e t e r r i n g p r o t e c t e d c o n d u c t.

11                  One area, specifically -- and I'll close with this,

12    Judge -- that we have is something that may not have been

13    contemplated by the Riot Act, and that is the so-called

14    h e c k l e r' s v e t o .    That is a situation where there is, unlike

15    in the Chicago Eight -- where there is a lawfully permitted

16    r a l l y, a n d t h e r a l l y m e m b e r s, w h o h a v e t h e p e r m i t, k n o w ,

17    b e c a u s e i t i s p r e - a n n o u n c e d f o r m a n y m o n t h s, a n d t h e r e' s e v e n

18    l i t i g a t i o n o v e r i t , t h a t t h e r e' s g o i n g t o b e t h e p r e s e n c e o f

19    a d e t e r m i n e d a d v e r s a r y, a n d t h a t d e t e r m i n e d a d v e r s a r y h a s

20    e n g a g e d i n v i o l e n c e i n t h e p a s t.       The city of Charlottesville

21    e x p r e s s e d g r a v e c o n c e r n s, i n c l u d i n g b e f o r e t h i s c o u r t, p r i o r

22    t o A u g u s t 1 2 t h a t v i o l e n c e w o u l d b e a n t i c i p a t e d, a n d a s k e d

23    t h e c o u r t t o t a k e c e r t a i n a c t i o n a s a r e s u l t o f t h a t.          It was

24    heavily in the press -- all of this -- and under those

25    c i r c u m s t a n c e s, s o m e o n e w h o w a n t s t o a t t e n d t h a t r a l l y a n d
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 14 of 39 Pageid#: 778
                                                                                                              14



 1    exercise rights of assembly and rights of speech might take

 2    c e r t a i n s t e p s t o p r o t e c t t h e m s e l v e s, a s h u n d r e d s o f p e o p l e

 3    did on August 12.                  Without getting into too much of the

 4    f a c t s, J u d g e - - b o d y a r m o r, s h i e l d s, r i f l e s, h e l m e t s.          In

 5    t h i s c a s e , e v i d e n c e, j u s t o n t h e i n d i c t m e n t, t h e d e f e n d a n ts ,

 6    n o t i n t h e c i t y o f C h a r l o t t e s v i l l e - - i n A l b e m a r l e C o u n t y,

 7    t w o d a y s b e f o r e - - t h e y p u r c h a s e d b a s e b a l l h e l m e t s.      That's

 8    t h e g o v e r n m e n t' s e v i d e n c e.    S o t h e y g o t a r e c e i p t.        That's

 9    t h e b a s e b a l l h e l m e t e v i d e n c e.    A n d , o f c o u r s e, w e h a v e t h e

10    t a p e a n d t h e w e a r i n g o f t h e t a p e.         That is what we're left

11    w i t h t o d e f e n d a g a i n s t.     T h e n, b u y i n g b a s e b a l l h e l m e t s a n d

12    b u y i n g t a p e b e c o m e s e v i d e n c e o f a p r e - a g r e e d i n t e n t t o r i o t.

13    I n d e e d, a n i n t e n t f o r m e d s o m e w h e r e - -

14                  T H E C O U R T:      I t m a y n o t p r o v e t h e i n t e n t, b u t t h e y - -

15    w e ' r e n o t d e a l i n g w i t h p r o o f r i g h t a t t h i s p o i n t.         Is the

16    indictment --

17                  M R . E U S T I S:     O n i t s f a c e, o u r p o s i t i o n i s i t i s v a g u e

18    and does not put us on notice as to what Mr. Gillen did in

19    C h a r l o t t e s v i l l e, B e r k e l e y o r H u n t i n g t o n B e a c h, t h a t v i o l a t e d

20    a n y l a w a n y w h e r e, o t h e r t h a n p o t e n t i a l l y t h i s l a w .       And what

21    did we do to encourage or incite others to riot?                                       T h a t' s n o t

22    p l e d.    T h a t ' s w h y I r e a d t h e D e l l i n g e r i n d i c t m e n t.       That

23    specifically stated what a defendant or defendants did in the

24    i n d i c t m e n t, a n d w e d o n ' t h a v e t h a t.        The strongest thing in

25    t h e i n d i c t m e n t i s a c t s o f v i o l e n c e.       W e l l, a s t h e C o u r t
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 15 of 39 Pageid#: 779
                                                                                                                 15



 1    k n o w s, s e l f - d e f e n s e c a n b e e x t r e m e l y v i o l e n t.     Whether it was

 2    s e l f- d e f e n s e, i t ' s o u r p o s i t i o n t h a t t h e s t a t e j u d i c i a l

 3    system has been very effective in sorting out in particular

 4    instances of assault and batteries and this sort of thing as

 5    t o w h e t h e r s o m e t h i n g i s j u s t v i o l e n t o r a c r i m e.         T h e y' v e

 6    been able to do that, and now we're placed in a position

 7    w h e r e w e h a v e a h e c k l e r' s v e t o , a n d t h e r e' s e v i d e n c e t h a t

 8    they took this small step and that small step, and that's

 9    t h e n e v i d e n c e o n t h e f a c e o f t h e i n d i c t m e n t, a n d w e ' r e

10    s u p p o s e d t o d e f e n d a g a i n s t t h o s e a l l e g a t i o n s, w i t h o u t

11    f u r t h e r.      A n d i t e s s e n t i a l l y d o e s n' t c h a r g e a c r i m e, o t h e r

12    t h a n t h e f a c t t h a t , c l e a r l y, t h e A n t i - R i o t A c t i s a c r i m i n a l

13    o f f e n s e.      W e w o u l d h a v e t o c o n c e d e t h a t.      But looking at the

14    i n d i c t m e n t, i t d o e s n' t a p p e a r t o c h a r g e a c r i m e, o t h e r t h a n

15    vague violation of the Anti-Riot Act, which is begging the

16    question as to what crime that is as applied to these

17    d e f e n d a n t s' b e h a v i o r.    W e ' r e n o t a b l e t o a n s w e r t h a t.          We're

18    not able to respond to it, and that's why our position is the

19    i n d i c t m e n t i s f a t a l l y f l a w e d u n d e r n o t i c i n g p r o v i s i o n s.      We

20    need more than this.

21                     The government may say, We've given you more facts

22    t h a n w e n e e d t o , a n d I w o u l d a b s o lu t e l y a g r e e w i t h t h a t .             But

23    t h e y h a v e n' t g i v e n u s t h e r i g h t o n e s .

24                     T h a n k y o u , J u d g e.

25                     MR. COX:        M a y i t p l e a s e t h e C o u r t.      I'll be very
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 16 of 39 Pageid#: 780
                                                                                                               16



 1    b r i e f.    I don't want to rehash the arguments of my co-counsel

 2    or briefs filed in this case, but I do want to address the

 3    word "riot."            R i o t w a s a l l e g e d i n t h e i n d i c t m e n t, b u t j u s t

 4    that term.           Riot is a word that has a public -- has a meaning

 5    that a person of average intelligence attributes to it, which

 6    i s , b a s i c a l l y, v i o l e n c e i n a c r o w d.        W e l l, t h e t e r m r i o t h a s

 7    a l e g a l m e a n i n g, a n d i t i s , y o u k n o w , a n e l e m e n t o f t h i s

 8    o f f e n s e, a n d t h a t t e r m , a s l e g a l l y d e f i n e d, i s a t h r e a t o r

 9    t h r e a t s o f c o m m i s s i o n, a c t s o f v i o l e n c e b y o n e o r m o r e

10    p e r s o n s a s p a r t o f a n a s s e m b l a g e o f t h r e e o r m o r e p e r s o n s.

11                  N o w h e r e i n t h e i n d i c t m e n t i s t h a t t e r m d e f i n e d, a n d

12    we believe it's absolutely necessary for that term to have

13    been defined in the indictment and for the grand jury to have

14    c o n s i d e r e d b e c a u s e t h i s t e r m , r i o t, w h i l e d o e s h a v e, a g a i n, a

15    c o m m o n u n d e r s t a n d i n g, t h a t c o m m o n u n d e r s t a n d i n g d i f f e r s f r o m

16    t h e l e g a l d e f i n i t i o n.       So both, you know, the defendants and,

17    i n d e e d, t h e g r a n d j u r y d i d n o t h a v e t h a t l e g a l d e f i n i t i o n

18    before them.            So it's uncertain as to what they actually

19    b e l i e v e t h a t t e r m t o i n c l u d e.      So we believe for that

20    reason --

21                  T H E C O U R T:      Looks like the grand jury could always be

22    ignorant of what they're doing and not know the real

23    d e f i n i t i o n o f a n y t h i n g.

24                  MR. COX:           W e l l , Y o u r H o n o r, t h e i m p o r t a n t t h i n g,

25    t h o u g h, i s t h a t t h e i n d i c t m e n t n o t o n l y f a i l s t o d e f i n e t h a t
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 17 of 39 Pageid#: 781
                                                                                                             17



 1    t e r m, b u t , y o u k n o w , t h e g o v e r n m e n t h a s a r g u e d t h a t t h e y

 2    j u s t, y o u k n o w , d i d n ' t r e c i t e t h e e l e m e n t s o f t h e o f f e n s e,

 3    that they alleged facts to underlie the charges in the

 4    i n d i c t m e n t.     But nowhere in their facts do they really

 5    explain what both the legal definition of riot is and how the

 6    f a c t s t h a t t h e y a l l e g e p e r t a i n t o t h a t l e g a l d e f i n i t i o n.      So,

 7    y o u k n o w , m y c l i e n t, M r . M i s e l i s - - h e ' s n o t r e a l l y u n d e r

 8    n o t i c e, y o u k n o w , t h a t a r i o t o c c u r r e d a n d w h e n i t o c c u r r e d.

 9    All he's under notice is that he's alleged to have committed

10    violence or incited violence at some point during those two

11    d a y s i n C h a r l o t t e s v i l l e.   So he's not really received any

12    notice at all as to what the riot was, when it occurred and

13    so on.        So we believe that was necessary in the indictment to

14    g i v e h i m n o t i c e.

15                  T h a n k y o u , Y o u r H o n o r.

16                  T H E C O U R T:     Thank you.

17                  M S . L O R I S H:     T h a n k y o u , Y o u r H o n o r.

18                  So I think counsel for Mr. Miselis and Mr. Gillen

19    h a v e s e t f o r t h t h e f i r s t a s p e c t o f t h e a r g u m e n t, w h i c h h a s t o

20    do with whether the indictment sufficiently pleads the two

21    o f f e n s e s.       We would just note the majority of the argument

22    laid out in the briefing here is just that we have a

23    p a r r o t i n g o f s t a t u t o r y l a n g u a g e a n d i n s u f f i c i e n t d e t a i l, a n d

24    leave it to the court to determine whether you agree with

25    t h a t.
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 18 of 39 Pageid#: 782
                                                                                                               18



 1                   I w a n t t o f o c u s n o w o n j u s t o v e r- v i e w i n g t h e o t h e r

 2    c h a l l e n g e s, w h i c h a r e m o r e s i g n i f i c a n t, b e c a u s e n o m a t t e r h o w

 3    t h e i n d i c t m e n t w o u l d p l e a d t h e s e o f f e n s e s, w e h a v e t h e

 4    p r o b l e m t h a t t h e s t a t u t e, t h e A n t i- R i o t a c t , i s

 5    u n c o n s t i t u t i o n a l.    A s w e ' v e s e t f o r t h i n t h e b r i e f i n g, a n d I

 6    w o n ' t b e l a b o r i t h e r e t h i s m o r n i n g, i t ' s u n c o n s t i t u t i o n a l

 7    b e c a u s e o f v a g u e n e s s.      E v e r y a p p l i c a t i o n - - i t d o e s n' t h a v e

 8    to be an as applied challenge here -- facially vague because

 9    o f t h r e e t h i n g s.         The fact that the definition of riot that

10    m y c o u n s e l h e r e h a s d i s c u s s e d i s v a g u e.         It requires a court

11    to assess lots of -- how clear and present is a danger and

12    h o w d o w e k n o w w h a t i s a n d i s n ' t a r i o t.              T h e r e' s a n i n h e r e n t

13    v a g u e n e s s i n t h a t d e f i n i t i o n.     T h e r e' s t h e p r o b l e m o f

14    a t t e n u a t i o n, t h a t t h e t r a v e l w i t h a c e r t a i n i n t e n t c a n h a p p e n

15    at any point before an actual overt act happens later in the

16    f u t u r e.     So that adds an additional attenuation and

17    v a g u e n e s s.    A n d , f i n a l l y, b e c a u s e t h e s t a t u t e i t s e l f d i r e c t l y

18    c o v e r s a n d c r i m i n a l i z e s p r o m o t i o n, e n c o u r a g e m e n t,

19    participation in speech -- acts of speech and expression --

20    but at the same time tries to carve out what we don't really

21    m e a n t o s a y , a d v o c a c y o f i d e a s o r e x p r e s s i o n o f b e l i e f, i f i t

22    d o e s n' t h a v e t o d o w i t h v i o l e n c e - - t h e f a c t t h e r e' s s o r t o f

23    a n o v e r t a t t e m p t t o c a r v e o u t c e r t a i n p a r t s o f s p e e c h, b u t

24    i t ' s u n c l e a r w h a t i t r e a l l y m e a n s, a n d n o n e o f i t m e e t s t h e

25    B r a n d e n b u r g t e s t f r o m t h e S u p r e m e C o u r t, w h i c h, o f c o u r s e,
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 19 of 39 Pageid#: 783
                                                                                                                19



 1    c a m e o u t a f t e r t h i s A c t w a s p a s s e d, w h i c h r e q u i r e s i f w e ' r e

 2    g o i n g t o v e r g e o n i n c i t e m e n t, i f w e ' r e g o i n g t o t r y t o

 3    c r i m i n a l i z e s p e e c h, i n c i t e m e n t l a n g u a g e, y o u h a v e t o h a v e

 4    i n t e n t, i m m i n e n c e, a n d l i k e l i h o o d.      T h e s t a t u t e d o e s n' t

 5    r e q u i r e a n y t h i n g b u t i n t e n t.      We have the intent part

 6    c o v e r e d.       We agree the statute requires the defendant to have

 7    t h e r e q u i s i t e i n t e n t.       B u t t h e r e' s n o t h i n g t h a t r e q u i r e s a n

 8    i m m i n e n c e o f v i o l e n c e.      S o m e b o d y c o u l d p u t a h a n db i l l i n t h e

 9    m a i l, a s t h e S e v e n t h C i r c u i t n o t e d i n D e l l i n g e r, a n d t h a t

10    bill could argue that people should really go out and cause

11    s o m e v i o l e n c e, a n d t h e p e r s o n w h o s e n t t h e b i l l i n t h e m a i l

12    m a y r e a l l y w a n t t h e m t o g o a n d c a u s e v i o l e n c e.          B u t t h e r e' s

13    n o i m m i n e n c e.       We never know if anyone gets that handbill in

14    the mail.             We never know if anyone feels that the person who

15    w r o t e i t w a s i n t e l l i g e n t a n d h a d a g o o d a r g u m e n t.         T h e r e' s n o

16    i m m i n e n c e.       T h e r e' s n o l i k e l i h o o d, w h i c h i s r e l a t e d.    Did the

17    a c t s, d i d t h e i n c i t e m e n t, d i d t h e s p e e c h w e ' r e t a l k i n g a b o u t

18    h e r e - - w a s i t l i k e l y t o a c t u a l l y c a u s e v i o l e n c e?         The

19    A n t i- R i o t A c t d o e s n o t r e q u i r e a n y o f t h o s e t h i n g s o n i t s

20    f a c e.     That's what takes it in direct contradiction with

21    B r a n d e n b u r g.      Whenever we have a speech problem where we come

22    u p a g a i n s t s p e e c h, w e h a v e t o u s e h i g h e r s t a n d a r d s, w h i c h i s

23    w h y t h e o v e r b r e a d t h a r g u m e n t h a s a n e x t r a b i t e i n t h i s c a s e.

24    T h a t' s w h y t h e v a g u e n e s s a r g u m e n t h a s t o b e t a k e n a l l t h e

25    m o r e s e r i o u s l y.       T h e y ' r e t w o s e p a r a t e a r g u m e n t s, t o b e c l e a r,
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 20 of 39 Pageid#: 784
                                                                                                           20



 1    a s t h e y ' v e b e e n s e t f o r t h.      The United States v. Williams

 2    case that's discussed at length in the reply talks about the

 3    o v e rb r e a dt h i s s u e, t h a t a s t a t u t e i s " f a c i a l l y i n v a l i d i f i t

 4    p r o h i b i ts a s u b s t a n t i a l a m o u n t o f p r o t e c te d s p e e c h. "

 5                    T h a t ' s w h a t w e h a v e h e r e.   There are so many ways to

 6    v i o l a t e t h e s t a t u t e t h a t h a v e n o t h i n g t o d o w i t h v i o l e n c e,

 7    t h a t j u s t h a v e t o d o w i t h s p e a k i n g, w i t h o u t a n y r e q u i r e m e n t

 8    t h a t t h e s p e a k i n g a c t u a l l y b e h e a r d, b e l i s t e n e d t o , b e

 9    i m m i n e n t o r l i k e l y, a n d t h a t ' s w h a t c a u s e s t h e o v e r a l l

10    problem in this case.

11                    I'll just note that the Dellinger case, the one the

12    g o v e r n m e n t r e l i e s o n , a n d , o f c o u r s e, w e r e l y o n i t a s w e l l

13    because it's the only case that really examines the statute

14    i n a n y d e t a i l, a n d i t ' s a c a s e t h a t ' s , a s t h i s C o u r t k n o w s,

15    over 40 years old.                 That case read its way around this

16    problem in a way that I have suggested this court cannot

17    f o l l o w.     The way the Seventh Circuit got around the problem

18    i n t h i s s t a t u t e i s t o s a y o v e r t a c t d o e s n' t m e a n o v e r t a c t .

19    It means a completed act.                     So when the statute says whoever

20    travels in interstate commerce to incite a riot and then

21    a c t u a l l y t a k e s a n o v e r t a c t t o w a r d s i n c i t i n g a r i o t, t h a t

22    means they actually did it.                      They didn't just take some small

23    s t e p.       They actually incited the riot or they actually

24    promoted the riot.

25                    T H E C O U R T:   A n o v e r t a c t d o e s n' t n e c e s s a r i l y m e a n t h e
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 21 of 39 Pageid#: 785
                                                                                                                21



 1    riot --

 2                  M S . L O R I S H:         I ' m s o r r y, Y o u r H o n o r?

 3                  T H E C O U R T:       An overt act would not necessarily mean

 4    t h e r i o t o c c u r r e d.

 5                  M S . L O R I S H:         T h a t' s r i g h t, a n d t h a t' s w h e r e t h e

 6    problem is.            The Seventh Circuit found other ways to overturn

 7    all the convictions in that case without having to find this

 8    a c t u n c o n s t i t u t i o n a l.      But the reason it said it could find

 9    it --

10                  T H E C O U R T:       I n t h i s p a r t i c u l a r c a s e, t h e i n d i c t m e n t

11    charges that they made the plans -- they had the intent in

12    C a l i f o r n i a, a n d a m o n g s t t h e t h r e e o f t h e m, t h e y c o n s p i r e d.

13    But they were not going to do anything illegal until they got

14    t o C h a r l o t t e s v i l l e, a n d t h a t ' s w h e n t h e y w o u l d e n c o u r a g e a n d

15    so forth the riot.

16                  M S . L O R I S H:         R i g h t.   But the problem with the

17    s t a t u t e, Y o u r H o n o r, a s w e s u g g e s t e d, i s t h a t t h e s t a t u t e

18    c r i m i n a l i z e s - - y e s , h a v i n g t h e i n t e n t t o t r a v e l, s o i n t h i s

19    c a s e, t h a t w o u l d b e t h e i n t e n t f o r m e d i n C a l i f o r n i a t o t r a v e l

20    t o C h a r l o t t e s v i l l e.       Then it criminalizes not just the intent

21    b u t a n y o v e r t a c t t o w a r d s o n e o f t h e f o u r l i s t e d t h i n g s.

22                  T H E C O U R T:       But there would be no particular time gap

23    between the inspiring of the riot and the riot.                                       The

24    allegation is not that they inspired the riot when they were

25    i n C a l i f o r n i a.     I think separation for the riot is to occur
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 22 of 39 Pageid#: 786
                                                                                                            22



 1    when they get to Emancipation Park or the rotunda or

 2    w h a t e v e r.

 3                  M S . L O R I S H:    I think that is a possible set of facts

 4    t h e g o v e r n m e n t c o u l d t r y t o p r o v e a t t h e t r i a l, Y o u r H o n o r,

 5    but --

 6                  T H E C O U R T:     I s n ' t i t i n t h e a l l e g a t i o n?

 7                  M S . L O R I S H:    W e l l, Y o u r H o n o r - - I h a v e a c o p y o f t h e

 8    indictment here.

 9                  So with respect to the conspiracy --

10                  T H E C O U R T:     W i t h r e s p e c t t o o t h e r p e o p l e, t h e y w e r e

11    not going to do anything -- the speech would come at the riot

12    o r a t t h e g a t h e r i n g, w h i c h w a s t o b e c o m e t h e r i o t.

13                  M S . L O R I S H:    W e l l - - s o , f i r s t, w i t h r e s p e c t t o t h e

14    l a w , Y o u r H o n o r, t h i s i s a f a c i a l c h a l l e n g e.      The specific

15    facts of when the travel happened versus the speech in this

16    case don't implicate whether the statute is overbroad because

17    t h e s t a t u t e d o e s n' t r e q u i r e t h a t s o m e o n e s a y , I ' m g o i n g t o

18    t r a v e l t o d a y a n d t h e n g o m a k e a s p e e c h t o n i g h t.      It could be

19    t h a t y o u t r a v e l e d s i x m o n t h s b e f o r e y o u e v e r m a k e a s p e e c h.

20    We see some of the attenuation problem even in the specific

21    facts pled in this indictment because the conspiracy is

22    a l l e g e d t o h a v e s t a r t e d b a c k i n M a r c h, s i x m o n t h s b e f o r e w e

23    e v e r g e t t o A u g u s t.      We're talking about events and things

24    that they said and did in the six months leading up to the

25    supposed riot.
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 23 of 39 Pageid#: 787
                                                                                                             23



 1                 W i t h r e s p e c t t o Y o u r H o n o r' s q u e s t i o n a b o u t, w e l l ,

 2    it's about -- it was only when they got to Charlottesville

 3    t h a t t h e y i n c i t e d t h e r i o t - - t h i s i n d i c t m e n t d o e s n' t t e l l

 4    u s , Y o u r H o n o r, i f t h e y ' r e a c c u s e d o f i n c i t i n g a r i o t .         We

 5    just have a copy of the language in both paragraphs nine,

 6    w i t h r e s p e c t t o t h e c o n s p i r a c y, a n d t h e n , a g a i n, i n p a r a g r a p h

 7    13.     A l l f o u r o p t i o n s f r o m t h e s t a t u t e a r e i n c l u d e d.       They're

 8    accused of having taken some overt act towards either

 9    i n c i t i n g a r i o t , o r o r g a n i z i n g, p r o m o t i n g, e n c o u r a g i n g,

10    participating in, or committing an act of violence in

11    f u r t h e r a n c e, o r a i d i n g a n d a b e t t i n g a n y p e r s o n i n i n c i t i n g o r

12    p a r t i c i p a t i n g, w h i c h g o e s b a c k t o w h a t t h e o t h e r c o u n s e l w e r e

13    suggesting with respect to the difficulty in inferring what

14    the government has actually alleged here.                                  If they had done a

15    s i m p l e i n d i c t m e n t t h a t s a y s t h e y' r e c h a r g e d w i t h t r a v e l i n g

16    with the intent to incite a riot and then they got to

17    C h a r l o t t e s v i l l e a n d i n c i t e d a r i o t, w e w o u l d a t l e a s t k n o w

18    the aspect of the constitutional challenge we'd be making in

19    a n a s a p p l i e d c h a l l e n g e a t t h i s p o i n t.       But because it's been

20    p l e d u n d e r t h e e n t i r e s t a t u t e, t h a t i s p a r t o f w h y w e ' r e

21    making the facial overbreadth challenge and the facial

22    v a g u e n e s s c h a l l e n g e a t t h i s t i m e.

23                 I f t h e r e' s n o f u r t h e r q u e s t i o n s f r o m t h e C o u r t a t

24    t h i s t i m e , I ' l l l e t t h e g o v e r n m e n t r e s p o n d.

25                 T H E C O U R T:     A l l r i g h t.
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 24 of 39 Pageid#: 788
                                                                                                             24



 1                   M R . L U G A R:      G o o d m o r n i n g, Y o u r H o n o r.     May it please

 2    t h e C o u r t.      J u s t i n L u g a r f o r t h e U n i t e d S t a t e s.

 3                   Y o u r H o n o r, j u s t b y w a y o f i n t r o d u c t i o n, w e a l l k n o w

 4    we're here today not because these defendants came to

 5    Charlottesville to peacefully demonstrate or express their

 6    v i e w s n o n v i o l e n t l y.    These defendants are here because they

 7    c a m e t o C h a r l o t t e s v i l l e t o , i n t h e i r o w n w o r d s, " s m a s h

 8    C o m m i e s, " a n d b e c a u s e t h e y o p e n l y b r a g g e d t h e y w e r e t h e o n l y

 9    Alt Right crew that could actually "beat Antifa senseless and

10    w i n s r a l l i e s. "    These defendants never sought to win hearts

11    a n d m i n d s t h r o u g h t h e p e a c e f u l p r o t e c t e d s p e e c h a n d a c t i o n s.

12    Their own words and violent actions led them to where they

13    s i t t o d a y.

14                   We can all agree -- I think we all do agree that the

15    First Amendment is essential to our constitutional

16    f o u n d a t i o n s, b u t i t ' s n o t w i t h o u t i t s l i m i t s.        Defendants

17    h e r e b l o w p a s t t h e s e l i m i t s, a n d t h a t ' s t h e s o r t o f a b h o r r e n t

18    c o n d u c t t h e A n t i - R i o t A c t p r o h i b i t s.    S i n c e t h e y c a n n o t, o n

19    t h e f a c t s o f t h i s c a s e , p r e v a i l, t h e y c h a l l e n g e t h e

20    constitutionality of the Act and claim the indictment is

21    i n s u f f i c i e n t.   E a c h o f t h e s e c h a l l e n g e s f a i ls , h o w e v e r.

22                   F i r s t, t h e i n d i c t m e n t i s s u f f i c i e n t.     You've heard

23    t h e d e f e n d a n t s a y t o d a y i t j u s t p u t t h e m o n n o t i c e.        That's

24    t h e l e g a l s t a n d a r d.      I t m u s t p u t t h e m o n n o t i c e.      They

25    c o m p l a i n a b o u t d e f i n i t i o n s a n d t h e l i s t i n g o f t h e e l e m e n t s,
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 25 of 39 Pageid#: 789
                                                                                                           25



 1    but that's all that's required by law.

 2                 S e c o n d, t h e A c t d o e s n o t v i o l a t e t h e F i r s t A m e n d m e n t

 3    and is not overbroad in any way.                          The statutory language

 4    tells us so and every court to ever address this issue has

 5    f o u n d t h e A c t t o p a s s c o n s t i t u t i o n a l m u s t e r, a n d I ' l l g e t

 6    i n t o t h o s e p a r t i c u l a r s t a t u t o r y p r o v i s i o n s i n j u s t a m i n u t e.

 7                 T h i r d l y, t h e A c t i s n o t v a g u e u n d e r t h e F i f t h

 8    A m e n d m e n t d u e p r o c e s s c l a u s e e i t h e r.   There is a host of

 9    d e f i n e d t e r m s i n t h e s t a t u t o r y s c h e m e, a n d d e f e n d a n ts l i k e

10    their insufficiency argument -- they just don't like the

11    d e f i n i t i o ns s o t h e y c l a i m t h e y ' r e v a g u e.     If the defendants

12    w e r e r i g h t, t h e n v i r t u a l l y e v e r y c r i m i n a l s t a t u t e w o u l d b e

13    d e e m e d v a g u e u n d e r t h e i r d e f i n e d t e r m s.

14                 So I want to jump straight into the sufficiency of

15    t h e i n d i c t m e n t, w h i c h I t h i n k s o r t o f c o l o r s t h e e n t i r e t y o f

16    t h e d e f e n s e' s a r g u m e n t h e r e .   It's important to note first

17    that what the defendants are asking this court to do is to

18    rewrite a fundamental foundational principle of criminal law

19    a n d p r o c e d u r e t o i n c l u d e d e f i n i t i o n s i n e v e r y i n d i c t m e n t.

20    T h a t' s j u s t w r o n g.     The indictment need only put the

21    defendants on notice of the charges against them.                                      An

22    i n d i c t m e n t n e e d n o t s e t o u t l e g a l d e f i n i t i o ns t o b e

23    s u f f i c i e n t, a n d w e k n o w t h a t f r o m t h e c a s e i n H a m l i n g.

24    T h e r e, t h e S u p r e m e C o u r t f o u n d t h a t t h e d e f i n i t i o n o f

25    o b s c e n e, w h i c h m a y h a v e a c o m m o n m e a n i n g, a s t h e d e f e n d a n t s
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 26 of 39 Pageid#: 790
                                                                                                              26



 1    s a y , a n d m a y h a v e a l e g a l m e a n i n g, t h a t n e e d n o t b e i n c l u d e d

 2    i n a n i n d i c t m e n t.     The same is true for riot and the other

 3    d e f i n e d t e r m s i n t h i s s t a t u t o r y s c h e m e.     I n f a c t , t h e r e' s

 4    nothing unique about this indictment as opposed to any other

 5    indictment this court deals with that include defined terms

 6    through the statutory scheme that are not pled in the

 7    i n d i c t m e n t.   F o r i n s t a n c e, t h e d e f i n i t i o n o f c o n t r o l l e d

 8    substance for cases under the Controlled Substance Act; the

 9    definition of firearm or destructive device under 922.                                            The

10    same is true for the definition of sexually explicit conduct

11    f o r c h i l d e x p l o i t a t i o n c a s e s.       Those are all terms of art

12    that may have a common meaning as well, but they're not

13    r e q u i r e d t o b e p l e d i n a n i n d i c t m e n t, a n d t h e S u p r e m e C o u r t

14    h a s m a d e t h a t v e r y c l e a r.

15                  I also want to point out just briefly that in their

16    r e p l y, t h e d e f e n s e p o i n t s t o t h e c a s e o f K i n g r e a a n d H o o k e r.

17    I just want to clear up any misunderstanding about what that

18    case -- those cases may stand for.                            The way the defendants

19    argue that case is to say that if you fail to plead this

20    d e f i n i t i o n a l p a r t i n t h e i n d i c t m e n t, w h i c h w e c o n t e n d a n d

21    w h a t t h e S u p r e m e C o u r t h a s t o l d u s i s n o t r e q u i r e d, t h e n y o u

22    can't subsequently charge a conspiracy and fail to outline

23    t h o s e e s s e n t i a l e l e m e n t s o f t h e u n d e r l y i n g o f f e n s e.   So,

24    r e a l l y, i t ' s i n a p p l i c a b l e h e r e .

25                  I f y o u l o o k a t t h e i n d i c t m e n t i t s e l f, p a r a g r a p h 1 3
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 27 of 39 Pageid#: 791
                                                                                                             27



 1    pleads all the elements of the substantive offense violating

 2    the Anti-Riot Act, and then the conspiracy charge at both

 3    paragraph nine and at paragraph ten lists the elements of the

 4    c o n s p i r a c y, t h e e l e m e n t s o f r i o t, a n d t h e n i t g o e s t h r o u g h

 5    the overt acts that we've alleged in furtherance of that

 6    c o n s p i r a c y.     So we'd submit the indictment itself is

 7    s u f f i c i e n t o n i t s f a c e a n d w h a t, r e a l l y, t h e d e f e n d a n t s a r e

 8    s e e k i n g h e r e i s t h e y w a n t m o r e f a c t s.          They want a Bill of

 9    P a r t i c u l a r s.    They have a procedural mechanism to get the

10    s p e c i f i c i t y t h a t t h e y s o d e s i r e.     They have not asked for it.

11    T h e y' v e b e e n p r o v i d e d w i t h a w e a l t h o f d i s c o v e r y i n t h i s c a s e

12    that outlines precisely the events that give rise to this

13    i n d i c t m e n t.     So we contend that that's not really a serious

14    g r o u n d s t o c h a l l e n g e t h e i n d i c t m e n t.

15                  M o v i n g o n t o t h e m o r e s u b s t a n t i v e i s s u e s, I ' l l l o o k

16    f i r s t a t t h e F i r s t A m e n d m e n t.      A s t h e d e f e n d a n ts h a v e s a i d ,

17    t h e i r F i r s t A m e n d m e n t c h a l l e n g e i s a n o v e rb r e a dt h c h a l l e n g e,

18    which basically contends that the Anti-Riot Act substantially

19    b u r d e n s p r o t e c t e d s p e e c h.   I would point out there are two

20    i n i t i a l p r o b l e m s w i t h t h e i r c h a l l e n g e.     F i r s t, t h e A c t

21    d o e s n' t i t s e l f b u r d e n a n y p r o t e c t e d s p e e c h a t a l l a n d

22    defendants can't point to a single hypothetical example of

23    t h e s t a t u t e b u r d e ni n g p r o t e c t e d s p e e c h.     The defendants want

24    this court to focus on the events in Charlottesville as a

25    p o l i t i c a l r a l l y, h e n c e t h e i r d e s i r e t o g e t y o u t o t a k e
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 28 of 39 Pageid#: 792
                                                                                                               28



 1    judicial notice of the permit allegations and what Judge

 2    Conrad found in a related case.                           They do that because

 3    defendants here traveled to turn that supposed rally into a

 4    r i o t, n o t b e c a u s e t h e y a c c i d e n t a l l y s t u m b l e d i n t o a p e a c e f u l

 5    d e m o n s t r a t i o n - - I ' m s o r r y - - i n t o a r i o t.         We submit it's

 6    i m p o r t a n t t o b e a r i n m i n d t h a t t h e A n t i- R i o t A c t d o e s n o t

 7    c r i m i n a li z e o r b u r d e n i n a n y w a y a t a l l p e a c ef u l e x p r e s s i o ns

 8    o f o n e ' s v i e w , w h e t h e r t h e y ' r e m a i n s t r e a m v i e w s, w h e t h e r

 9    t h e y' r e c o n s i d e r e d A l t R i g h t v i e w s, f a r l e f t v i e w s, o r

10    r e g a r d l e s s o f w h e t h e r t h e y' r e j u s t p a t e n t l y a b h o r r e n t v i e w s

11    that not many people would agree with.

12                  S e c o n d, t h e r e' s a r e a l i r o ny i n t h e d e f e n d a n t s'

13    argument and its reply that the government asks this court to

14    be the first court in 45 years to uphold the

15    c o n s t i t u t i o n a l i t y o f t h i s A c t u n d e r a n o v e r b r o a d s t a n d a r d.     I

16    think Ms. Lorish mentioned it as well in her closing

17    s t a t e m e n t s t h e r e, b u t w e ' d s u b m i t t h e v e r y f a c t t h e A n t i - R i o t

18    Act is so rarely employed by the United States that it

19    e v i d e n c e s i t ' s n o t o v e r b r o a d, b e c a u s e t h e h a l l m a r k o f

20    o v e r b r e a d t h, f r o m a c o n s t i t u t i o n a l s t a n d p o i n t, i s t h a t y o u

21    h a v e a r b i t r a r y e n f o r c e m e n t a n d s t a n d a r dl e s s a p p l i c a t i o n o f

22    law.      Thus, one would expect to see the exact opposite of

23    what we see here, which is a narrow and rare use of the

24    s p e c i f i c s t a t u t e.   We've been fortunate in our history since

25    the Vietnam era not to really have to deal with these sorts
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 29 of 39 Pageid#: 793
                                                                                                           29



 1    of issues until at least in August of 2017 here in

 2    C h a r l o t t e s v i l l e.   So while the defendants try to paint their

 3    behavior and speech as protected and some high ideals under

 4    t h e F i r s t A m e n d m e n t, t h e y c a n ' t e s c a p e t h e f a c t t h a t t h e

 5    First Amendment does not immunize one from criminal

 6    prosecution where you engage in unprotected speech or

 7    e x p r e s s i o n, a n d t h a t ' s e x a c t l y w h a t i s a l l e g e d h e r e a n d t h e

 8    A n t i- R i o t A c t p r o h i b i t s.

 9                   I point out the defendants really don't dig much into

10    the test at all or give much analysis of it.                                    So as the Court

11    i s a w a r e, t o i n v a l i d a t e a s t a t u t e o n F i r s t A m e n d m e n t g r o u n d s,

12    you have to show that it's protected speech and that if the

13    s p e e c h i s p r o t e c t e d, t h e b u r d e n o n t h a t s p e e c h m u s t b e

14    s u b s t a n t i a l.    Here, we contend that the speech at issue is

15    n o t e v e n p r o t e c t e d s p e e c h, m u c h l e s s b u r d e n e d o r e v e n

16    s u b s t a n t i a l l y b u r d e n e d.   We know this because the statute

17    tells us so.

18                   I point the Court to Section 2102(b) where it

19    specifically excludes from the coverage of the statute "the

20    m e r e o r a l o r w r i t t e n a d v o c a c y o f i d e a s, o r e x p r e s s i o n o f

21    b e l i e f, n o t i n v o l v i n g a d v o c a c y o f a n y a c t o r a c t s o f v i o l e n c e

22    o r a s s e r t i o n o f t h e r i g h tn e s s o f , o r t h e r i g h t t o c o m m i t, a n y

23    such act or acts."                  I f t h a t s t a t u t o r y d e f i n i t i o n, t h a t

24    c a r v e- o u t , i f y o u w i l l , w a s n o t e x p l i c i t e n o u g h, w e k n o w t h a t

25    every court to ever deal with this issue has uniformly found
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 30 of 39 Pageid#: 794
                                                                                                         30



 1    the statute does not cover protected speech at all.

 2                 I n t h e F o r a n c a s e, t h e c o u r t s a i d S e c t i o n 2 1 0 1 d o e s

 3    not proscribe the peaceful exercise of the right of free

 4    s p e e c h a n d a s s e m b l y, o n l y t h o s e a c t s t h a t t e n d t o t h e

 5    i n c i t e m e n t o f v i o l e n c e t h a t ' s i m m i n e n t a n d l i k e l y.   Dellinger

 6    t o l d u s t h e s a m e t h i n g.       Intentional incitement of violence

 7    i s n o t p r o t e c t e d s p e e c h.    A g a i n, i n t h e N o r t h e r n D i s t r i c t o f

 8    C a l i f o r n i a c a s e , t h e S h e a d c a s e, c o u r t t h e r e t e l l s u s t h a t

 9    the Anti-Riot Act is limited to the advocacy of the use of

10    force or of law violation where that advocacy is directed to

11    inciting or producing imminent lawless action and is likely

12    t o p r o d u c e s u c h a c t i o n.

13                 Since the defendants can't legitimately argue the

14    s t a t u t e b u r d e n s p r o t e c t e d s p e e c h, t h e y i n s t e a d c l a i m t h e

15    statute is overbroad and that the travel does not need to be

16    l i n ke d i n t i m e t o t h e r i o t.         T h a t ' s t h e i r, s o r t o f ,

17    attenuation line.               W e s u b m i t t h i s i s a r e d h e r r i n g.

18                 F i r s t, t h e p l a i n l a n g u a g e a n d t h e s t r u c t u r e o f t h e

19    statute illustrate that there must be a connection between

20    t h e u s e o f i n t e r s t a t e c o m m e r c e w i t h t h e i n t e n t, a n d t h e o v e r t

21    a c t w i t h t h e i n t e n t.     If the language were not explicit

22    e n o u g h f r o m t h e s t a t u t e, w e m u s t b e a r i n m i n d t h a t t h e r e' s

23    nothing unique about the statute and in general principles of

24    c r i m i n a l l a w , i n t e n t m u s t b e c o n n e c te d t o t h e o v e r t a c t , a n d

25    y o u a l l u d e d t o i t i n s o m e o f y o u r q u e s t i o n i n g e a r l i e r, Y o u r
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 31 of 39 Pageid#: 795
                                                                                                               31



 1    H o n o r.       The court in Dellinger was right in stating that

 2    whether you call it a clear and present danger test or call

 3    i t a n i m m i n e n t l i k e l i h o o d o f v i o l e n c e, t h e n a t u r e a n d d e t a i l s

 4    of the riot contemplated at the time don't have to be exactly

 5    i d e n t i c a l t o t h o s e a c t s t h a t g i v e r i s e l a t e r.        All you have

 6    to do is have unlawful intent and the prohibited conduct

 7    c o i n c i d e a t s o m e p o i n t.       And this is true for every criminal

 8    s t a t u t e.      I n t e n t m u s t c o r r e s p o n d w i t h a c t i o n, a n d w h a t' s w h a t

 9    we've alleged in this indictment and what the Anti-Riot Act

10    a c t u a l l y r e q u i r e s.

11                     So it's not really a matter of constitutional

12    o v e rb r e a d t h j u s t b e c a u s e i t h a p p e n e d i n t h e F i r s t A m e n d m e n t

13    c o n t e x t.      B u t i t ' s a q u e s t i o n f o r a j u r y t o d e t e r m i n e.       Was

14    t h e i n t e n t l i n k e d t o t h e o v e r t a c t s t h a t w e a l l e g e d?         That's

15    a n i s s u e i n n e a r l y e v e r y s i n g l e c r i m i n a l c a s e , a n d t h e r e' s

16    nothing new here to look at.

17                     Y o u r H o n o r, t h e d e f e n d a n ts a l s o a r g u e t h e A n t i - R i o t

18    A c t i s v a g u e u n d e r t h e d u e p r o c e s s c l a u s e.         Whether the court

19    v i e w s t h i s a s a f a c i a l c h a l l e n g e o r a n a s a p p l i e d c h a l l e n g e,

20    i t r e a l l y d o e s n' t c h a n g e t h e o u t c o m e b e c a u s e t h e A c t i s n o t

21    v a g u e.

22                     I f t h e C o u r t d e s i r e s, I ' m h a p p y t o g o t h r o u g h t h e

23    H o l d e r a n a l y s i s a n d e x p l a i n w h y , b u t I t h i n k t h a t' s c l e a r

24    f r o m t h e s t a t u t e i t s e l f.       I think the most important thing

25    f o r t h e C o u r t i s t o l o o k a t t h e t e s t f o r v a g u e n e s s.            That
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 32 of 39 Pageid#: 796
                                                                                                                 32



 1    test says that conviction fails to comport with due process

 2    only if the statute under which it obtained fails to provide

 3    a person of ordinary intelligence fair notice of what is

 4    p r o h i b i t e d, o r w h e n s o m e t h i n g t h a t i s s o s t a n d a r dl e s s t h a t i t

 5    authorizes or encourages seriously discriminatory

 6    e n f o r c e m e n t.

 7                  Here, we're not talking about statutory terms that

 8    l a c k d e f i n i t i o n s.    They're all specifically defined in 2102.

 9    We're not talking about terms that require untethered

10    s u b j e c t i v e j u d g m e n t s w i t h o u t s t a t u t o r y d e f i n i t i o n s, n a r r o w i n g

11    i n c o n t e x t o r s e t o f l e g a l m e a n i n g s.          H e r e, w e h a v e s t a t u t o r y

12    d e f i n i t i o n s o f t h e t e r m s a t i s s u e:         riot, to incite a riot,

13    a n d t o o r g a n i z e, p r o m o t e, e n c o u r a g e o r p a r t i c i p a t e i n a n d

14    carry on a riot.                 I n c a r e f u l l y d e f i n i n g t h e s e t e r m s, C o n g r e s s

15    d i d p r e c i s e l y w h a t t h e d u e p r o c e s s c l a u s e r e q u i r e s.         It

16    p r o v i d ed t h e s o r t o f n a r r o w i n g i n c o n t e x t e n v i s i o n e d i n t h e

17    W i l l i a m s c a s e , w h i c h d e f e n d a n t s m e n t i o n e d a s w e l l, a n d w h a t

18    t h e c o u r t e n v i s i o n e d, a n d i t r e l i e s u p o n a s e t o f l e g a l

19    m e a n i n g s a n d l e g a l t e r m s o f a r t t o d e f i n e t h e b o u n da r i e s o f

20    t h e s t a t u t o r y s c h e m e.     So since they can't really counter

21    t h i s c o n c l u s i o n, i n t h e i r r e p l y, t h e d e f e n d a n t s f o c u s i n o n

22    clear and present danger test and they claim that the

23    A n t i- R i o t A c t i s v a g u e b e c a u s e o f t h e l a n g u a g e r e l y i n g o n

24    c l e a r a n d p r e s e n t d a n g e r.      But the court in Dellinger was

25    v e r y c l e a r t h a t t h e c o u r t' s a n a l y s i s o f t h e d e f i n i t i o n o f
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 33 of 39 Pageid#: 797
                                                                                                              33



 1    riot and its reference to clear and present danger recognize

 2    e x a c t l y w h a t t h e A n t i - R i o t A c t r e q u i r e s v i s - à - v i s a c t i o n, a n d

 3    can be expressed in many different ways with many different

 4    t e r m s, a l l o f w h i c h c o n v e y a n i n t e l l i g ib l e a n d o b j e c t i v e

 5    m e a n i n g, w h i c h i s a l l t h a t d u e p r o c e s s r e q u i r e s.

 6                  So some of the different ways the Dellinger court

 7    explained that this test has been characterized -- it's been

 8    called the clear and present danger test.                                 It's been called a

 9    test that is directed to inciting and likely to incite

10    i m m i n e n t l a w l e s s a c t i o n.   They look at whether the harm

11    sought by an expression is immediate and instantaneous and

12    i r r e m e d i a b l e e x c e p t b y p u n i s hi n g t h a t e x p r e s s i o n a n d c u r r y i n g

13    t h e c o n d u c t.    And they look at whether the expression is

14    i n s e p a r a b l y l o c k e d w i t h t h e a c t i o n.    So there can be little

15    doubt that reference to clear and present danger and the

16    definition of the Riot Act reflects congressional purpose in

17    providing just the sort of narrowing context required under

18    the due process test.

19                  J u s t b r i e f l y - - t h i s d i d n' t c o m e u p t o d a y, b u t j u s t

20    f o r p u r p o s e s o f t h e b r i e f, I w a n t t o b r i e f l y a d d r e s s t h e

21    d e f e n d a n t s' r e l i a n c e o n r e c e n t c a s e s f r o m t h e S u p r e m e C o u r t

22    t h a t f o u n d t e r m s t o b e v a g u e.       That's the Johnson case and

23    the Dimaya case, as I'm sure this Court is very familiar

24    w i t h.    I j u s t w a n t t o p o i n t o u t t h a t w h a t t h e m a j o r i t y, a n d

25    J u s t i c e S c a l i a, r e c o g n i z ed i n J o h n s o n i s t h a t w h a t w a s w r o n g
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 34 of 39 Pageid#: 798
                                                                                                            34



 1    with those statutes was that it required an abstract

 2    c o m p a r is o n b e t w e e n a h y p o t h e t i c a l o r d i n a r y c a s e a s o p p o s e d t o

 3    a n a l y s i s o f r e a l w o r l d f a c t s a n d s t a t u t o r y e l e m e n t s, a n d t h a t

 4    created this sort of indeterminacy or vagueness that failed

 5    t o g i v e o r d i n a r y f o l k s n o t i c e, a n d r e s u l t e d i n a r b i t r a r y

 6    e n f o r c e m e n t.     W h a t ' s i m p o r t a n t a n d w h a t' s l e f t o u t o f t h e

 7    d e f e n d a n t s' a r g u m e n t i s t h e f a c t t h a t t h e m a j o r i t y a l s o n o t e d

 8    t h a t a s a g e n e r a l m a t t e r, w e d o n ' t d o u b t t h e

 9    constitutionality of the laws that call for the application

10    of a qualitative standard such as substantial risk to real

11    w o r l d c o n d u c t.      T h e l a w i s f u l l o f i n s t a n c es w h e r e a m a n ' s

12    f a t e d e p e n d s o n h i s e s t i m a t i n g r i g h t s o m e m a t t e r o f d e g r e e.

13                  W h a t I w o u l d s u b m i t t o t h e C o u r t, Y o u r H o n o r, i s t h e

14    A n t i- R i o t A c t a n d i t s s t a t u t o r y d e f i n i t i o n s t h a t w e ' v e

15    d i s c u s s e d a t l e n g t h h e r e t o d a y, a n d i n o u r b r i e f s, d o n o t

16    i n v i t e, m u c h l e s s c o m p e l, t h i s s o r t o f j u d i c i a l l y- i m a g i n e d

17    ordinary case.                T h e A n t i- R i o t A c t i s a l a w t h a t c a l l s f o r t h e

18    application of a qualitative standard whether it's described

19    as speech that presents clear and present danger or speech

20    that is directed to incite and likely to incite imminent

21    l a w l e s s a c t i o n s, a s e x p l a i n e d i n D e l l i n g e r.    I n s h o r t, t h e

22    r a t i o n a le o f J o h n s o n a n d t h e n, s u b s e q u e n t l y, D i m a y a a c t u a l l y

23    s u p p o r t a f i n d i n g t h a t t h i s s t a t u t e, t h e A n t i - R i o t A c t , i s

24    n o t v a g u e a n d i s t h e o p p o s i t e o f v a g u e.

25                  S o w e ' v e s o r t o f c o m e f u l l c i r c l e, h e r e , Y o u r H o n o r.
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 35 of 39 Pageid#: 799
                                                                                                           35



 1    T h e d e f e n d a n t s' a c t i o n s h e r e f a l l f a r o u t s i d e t h e b o u n d s o f

 2    the First Amendment and they fall squarely within the

 3    c o n f i n e s o f t h e A n t i - R i o t A c t , a n d t h a t' s f o r a j u r y t o

 4    determine whether or not the government can prove those

 5    e l e m e n t s.     T h e y ' v e b e e n s u f f i c i e n t l y p l e d.

 6                  And I want to be clear about what the defendants are

 7    r e a l l y a s k i n g t h i s c o u r t t o d o i n t h e i r m o t i o n.        F i r s t,

 8    t h e y' r e a s k i n g t h i s c o u r t t o r e w r i t e t h e f u n d a m e n t a l

 9    p r i n c i p l e o f c r i m i n a l p l e a d i n g, t o r e q u i r e a l l d e f i n e d t e r m s

10    o f s t a t u t o r y s c h e m e s t o b e p l e d i n a n i n d i c t m e n t.         We know

11    t h a t' s j u s t n o t t h e c a s e f r o m H a m l i n g a n d f r o m a h o s t o f

12    other issues this court deals with every day.

13                  S e c o n d, t h e y a s k t h e c o u r t t o f i n d i n c i t e m e n t t o

14    violence and violence itself to be protected under the First

15    A m e n d m e n t, a n d t h a t ' s i n s p i t e a c e n t u r y o f c a s e l a w t o t h e

16    c o n t r a r y.

17                  T h i r d, t h e y a s k t h e c o u r t t o f i n d v a g u e n e s s i n t h e

18    s t a t u t e w h e r e t h e d e f e n d a n t s i m p l y d o e s n' t l i k e t h e

19    c o n g r e s s i o n a l l y- d e f i n e d t e r m s.   They're defined and they put

20    o r d i n a r y p e o p l e o n n o t i c e a n d I d o n ' t t h i n k t h a t t h e r e' s a n y

21    argument there that if you were to require that, every single

22    statute that has a term of art would have to be pled in the

23    i n d i c t m e n t a n d w o u l d n' t p a s s t h e c o n s t i t u t i o n a l t e s t f o r

24    v a g u e n e s s.

25                  F i n a l l y, i f t h a t w e r e n' t e n o u g h - - a n d w e d i d n ' t
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 36 of 39 Pageid#: 800
                                                                                                            36



 1    a d d r e s s t h i s t o d a y.    I think the Court is fully aware of this

 2    s i t u a t i o n.   B u t t h e y a s k t h e c o u r t t o r e e x a mi n e a n d t h e n

 3    o v e r t u r n, b a s i c a l l y, a c e n t u r y o f c o m m e r c e c l a u s e

 4    j u r i s p r u d e n c e, w h i c h I t h i n k t h e y , w i s e l y, d i d n ' t a r g u e t h a t

 5    h e r e t o d a y.    B u t f o r a l l t h o s e r e a s o n s, Y o u r H o n o r, w e

 6    believe the Anti-Riot Act is more than constitutional under a

 7    F i r s t A m e n d m e n t s t a n d a r d a n d a d u e p r o c e s s s t a n d a r d, a n d t h e

 8    i n d i c t m e n t g i v e s - - I m e a n, i t g i v e s i n c r e d i b l e d e t a i l

 9    c o m p a r e d t o m a n y i n d i c t m e n ts .    If they want a Bill of

10    P a r t i c u l a r s, t h e y c o u l d h a v e a s k e d f o r o n e .

11                  Unless the Court has any specific questions --

12                  T H E C O U R T:     N o q u e s t i o n s.    Thank you.

13                  M R . L U G E R:     Thank you.

14                  M S . L O R I S H:    J u s t t o b e c l e a r f o r t h e r e c o r d, t h e

15    v e r y c l e a r, e a s y - t o - u n d e r s t a n d d e f i n i t i o n t h a t w o u l d b e

16    apparent to any person the government has no problem with --

17    the definition of riot set forth in 18 U.S.C. 2102 -- that's

18    "a public disturbance involving either an act or acts of

19    violence by one or more persons part of an assemblage of

20    t h r e e o r m o r e p e r s o n s, w h i c h a c t o r a c t s s h a l l c o n s t i t u t e a

21    clear and present danger of, or results in, damage or injury

22    to the property of any other person or to the person of any

23    o t h e r i n d i v i d u a l; o r a t h r e a t o r t h r e a t s o f t h e c o m m i s s i o n o f

24    an act or acts of violence by one or more persons part of an

25    a s s e m b l a ge o f t h r e e o r m o r e p e r s o n s h a v i n g, i n d i v i d u a l l y o r
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 37 of 39 Pageid#: 801
                                                                                                             37



 1    c o l l e c t i v e l y, t h e a b i l i t y o f i m m e d i a t e e x e c u t i o n o f s u c h

 2    t h r e a t o r t h r e a t s, w h e r e t h e p e r f o r m a n c e o f t h e t h r e a t e n e d

 3    act or acts of violence would constitute a clear and present

 4    danger of, or would result in, damage or injury to the

 5    property of any other person or to the person of any other

 6    i n d i v i d u a ls . "

 7                   T h e g o v e r n m e n t' s s u g g e s t i o n t h a t w e s h o u l d t a k e h e a r t

 8    t h a t t h e s t a t u t e i s n o t s o o v e r b r o a d, i t ' s n o t a p r o b l e m

 9    b e c a u s e i t ' s r a r e l y u s e d - - I f i n d t o b e u n c o n v i n c i n g.

10    Overbreadth can go a selective prosecution in the rare case

11    as much as it could in the common case.                                The fact that we

12    h a v e n' t s e e n p r o s e c u t i o n s u n d e r t h i s s t a t u t e r a i s e s c o n c e r n s.

13    I t d o e s n' t s u g g e s t a n d p r o m o t e t h e i d e a t h a t w e s h o u l d j u s t

14    take heart that the government will only use it when they

15    really need to.               This is all covered extensively in the

16    b r i e f i n g.

17                   S o t h e l a s t t h i n g I ' l l m e n t i o n f o r t o d a y, Y o u r H o n o r,

18    i s t h a t w e f o c u s e d a l o t o n t r a v e l w i t h i n t e n t, a n d t h a t ' s

19    b e c a u s e t h a t ' s t h e o n l y t h i n g t h a t' s c l e a r l y p l e d a b o u t t h i s

20    s t a t u t e, f r a n k l y, i n t h e i n d i c t m e n t.     We know the government

21    h a s a l l e g e d t h e s e i n d i v i d u a l s t r a v e l e d w i t h t h e i n t e n t.     They

22    d i d n o t u s e t h e a l t e r n a t i v e i n t h e s t a t u t e, w h i c h w a s t h a t

23    they could have been alleged to have used any facility of

24    i n t e r s t a t e c o m m e r c e, i n c l u d i n g b u t n o t l i m i t e d t o t h e m a i l ,

25    t e l e g r a p h, t e l e p h o n e, r a d i o o r t e l e v i s i o n.    But for this
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 38 of 39 Pageid#: 802
                                                                                                            38



 1    o v e r b r e a d t h c h a l l e n g e, w h i c h i s a f a c i a l o n e - - f o r t h i s

 2    v a g u e n e s s c h a l l e n g e, w h i c h i s a f a c i a l o n e - - t h a t s e c o n d

 3    p a r t o f s u b s e c t i o n A i s j u s t a s r e l e v a n t, b e c a u s e m y

 4    c o l l e a g u e i s c o r r e c t.     W e h a v e t o l o o k a t w h e t h e r t h e r e' s a

 5    c h i l l i n g e f f e c t f r o m t h e s t a t u t e.    Is the burden worth it?

 6    When you include a statute that makes it a federal felony

 7    o f f e n s e t o u s e t h e i n t e r n e t, t o u s e t h e m a i l, t o u s e t h e

 8    r a d i o, t o p r o m o t e, o r t o t a k e a n y s t e p t o w a r ds p r o m o t i n g,

 9    anything that might result in a riot -- which is what we have

10    h e r e - - i t d o e s c o v e r p r o t e c t e d s p e e c h.

11                  T h e g o v e r n m e n t h a s f a i l e d t o , r e a l l y, a d d r e s s

12    B r a n d e n b u r g a t a l l t o d a y, f o r g o o d r e a s o n.      Brandenburg

13    r e q u i r e s i m m e d i a c y.     It requires a likelihood that violence

14    a c t u a l l y o c c u r r e d, t h a t t h e s e w o r d s a r e c o n n e c t e d d i r e c t l y t o

15    violent acts.              The statute does not require that.                          I would

16    suggest the Court should not read in a requirement that's not

17    t h e r e b e c a u s e, a g a i n, t h i s o n l y r e q u i r e s a n a t t e m p t e d o v e r t

18    act.      You don't even have to have completed the overt act,

19    and some of these overt acts include just aiding or abetting

20    another person in their attempts to promote a riot.                                          So we're

21    s o f a r w a y f r o m a n a c t u a l r i o t , i n m a n y i n s t a n c e s; a n d ,

22    a g a i n, w e c o u l d j u s t h a v e s o m e o n e s a y i n g s o m e t h i n g o n t h e

23    i n t e r n e t a n d n e v e r e v e n t r a v e li n g , a n d t h a t ' s p a r t o f t h e

24    o v e r b r e a d t h p r o b l e m f o r t h e s t a t u t e.

25                  T h a n k y o u , Y o u r H o n o r.
Case 3:18-cr-00025-NKM-JCH Document 137 Filed 07/12/19 Page 39 of 39 Pageid#: 803
                                                                                                      39



 1                 T H E C O U R T:     Thank you.          Is that all then?

 2                 I'll let you know something in a few days.

 3                 W e ' l l r e c e s s c o u r t.

 4                 (Proceedings concluded at 12:00 p.m.)

 5

 6

 7

 8

 9

10

11

12    "I certify that the foregoing is a correct transcript from

13    t h e r e c o r d o f p r o c e e d i n g s i n t h e a b o v e- e n t i t l e d m a t t e r.

14

15

16    /s/Sonia Ferris                                            July 12, 2019"

17

18

19

20

21

22

23

24

25
